GRIMES, Chief Justice,
concurring.
A more equitable result would be reached in this case by permitting Bank One to foreclose only the 1.43 acres covered by its mortgage or, as suggested by one of the other lenders, by subjecting only the units in Phase II to Bank One’s mortgage. However, section 718.107, Florida Statutes (1991), precludes the separation of a condominium unit from its appurtenant common elements. Given the all or nothing alternatives, I agree that the unsuspecting unit owners in Phase I must prevail over the holder of the subsequent mortgage which purports to cover only the property which became the common elements of Phase II.